Citation Nr: 0700194	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  02-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability, to include degenerative changes of the lumbar 
spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2003 and October 2004, the Board remanded the issues 
currently on appeal for further development.  

In March 2005, a hearing was held before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A transcript of 
the hearing is associated with the claims folder and has been 
reviewed.

In May 2006, the Board remanded the appeal again for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran does not currently meet the diagnostic 
criteria for PTSD.

2.  Injury to the left lower back in service was acute and 
transitory, and the veteran's current low back disability was 
not shown until many years after service and is not related 
to his period of military service.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  A chronic low back disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2006), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in October 2003 and June 2006 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession to VA, informed him of 
the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, records from the VA Medical 
Center in Saginaw, Michigan, as well as private medical 
evidence from Dr. Awerbuch, Regional Imaging Center, and 
Covenant Health Care.

All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In the June 2006 VCAA letter, the RO advised the veteran as 
to how disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a degree of 10 percent within 
one year following service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection Claim for PTSD

The veteran asserts that he is entitled to service connection 
for PTSD.  He attributes his PTSD to alleged personal 
assaults incurred during service.  He also states that he 
risked his life on two occasions to save other people.  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the veteran currently 
meets the criteria for PTSD.  The Board acknowledges a 
December 1999 VA medical record showing treatment for 
symptoms suggestive of PTSD, and a March 2000 VA psychiatry 
note showing a diagnosis of PTSD; however, the most recent 
objective evidence of record reflects that the veteran does 
not meet the criteria for PTSD.  Significantly, during a 
January 2001 VA examination, the examiner was unable to 
diagnose the veteran with PTSD, explaining that the veteran 
did not meet all criteria for PTSD.  

The Board finds the January 2001 VA examination report to be 
highly probative.  The examiner acknowledged the veteran's 
prior diagnosis of PTSD but, after a thorough interview of 
the veteran and a review of his medical history, he concluded 
that the veteran does not currently have PTSD.  In Cohen v. 
Brown, 10 Vet. App. 128 (1997), the Court held that, for the 
purposes of establishing service connection for post-
traumatic stress disorder, there must be an unequivocal 
current diagnosis of post-traumatic stress disorder.  
Similarly, a service connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The Board notes that the record does contain a current 
diagnosis of an adjustment disorder with depressed mood.  
However, there is no evidence of psychiatric disability in 
service or of a psychosis within the first post-service year, 
and no competent evidence linking the veteran's adjustment 
disorder with depressed mood to his period of military 
service.  Further, while the veteran has been diagnosed with 
a personality disorder (see March 2000 VA psychiatry note), 
the Board notes that personality disorders are not diseases 
or injuries for compensation purposes.  38 C.F.R. § 3.303(c) 
(2006).

Although the veteran believes that he has PTSD which is 
related to his period of active military service, his 
opinions as to medical matters are without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In sum, a preponderance of the competent medical evidence 
shows that the veteran's symptoms do not support a diagnosis 
of PTSD.  Accordingly, the veteran's service connection claim 
for PTSD must be denied.


Service Connection Claim for a Low Back Disability

The veteran asserts that he is entitled to service connection 
for a low back disability.  

Medical evidence confirms that the veteran has a low back 
disability, currently characterized as degenerative changes 
of the lumbar spine, thereby satisfying the first element of 
the veteran's service connection claim.  

Service medical records show that in August 1988, the veteran 
sought treatment after being struck in the back with a small 
object; a contusion was noted on the left mid-lower back with 
a small laceration.  In January 1990, the veteran was seen 
for complaints of back pain on his right side after taking 
out the garbage; assessment was muscle strain on the right 
lumbar side area.  Upon separation from service, the veteran 
indicated that he did not know whether he had had recurrent 
back pain.  Separation examination report dated in February 
1991 reflects that the veteran's spine was normal.  Arthritis 
of the lumbar spine was first demonstrated in January 2001, 
approximately one decade after separation from service, 
therefore arthritis may not be presumed to have been incurred 
in service.  38 C.F.R. §§ 3.307, 3.309 (2006).  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the veteran's current low 
back disability is related to his period of military service.  
The record contains favorable opinions by a VA clinician in 
September 2001, as well as a private physician, Dr. Awerbuch.  
Review of a September 2001 VA treatment note reflects that 
the veteran reported being struck in his back by a large 
object during service.  The September 2001 VA clinician 
stated that the veteran's in-service back injury, as 
described him, "could be a significant contributing factor" 
to his current back pain.  Also of record is a March 2005 
statement by Dr. Awerbuch, a private neurologist.  Dr. 
Awerbuch indicated that it is at least as likely as not that 
the veteran's diagnosis of L4 and T12 compression fractures 
and chronic back pain is the same condition that he suffered 
from while on active duty."

On the other hand, there is a VA opinion dated in June 2006 
which weighs against the claim.  The Board is inclined to 
give greater weight to the opinion of the June 2006 VA 
examiner, as opposed to the opinions set forth by the 
September 2001 VA clinician and Dr. Awerbuch.  First, the 
Board notes that the June 2006 VA examiner had an opportunity 
to review the veteran's entire claims folder.  Significantly, 
there is no indication that either the VA clinician or Dr. 
Awerbuch reviewed the entire claims folder, to include 
pertinent post-service evidence pertaining to the back.  The 
VA clinician did not note that he reviewed the veteran's 
claims folder and Dr. Awerbuch indicated that he reviewed 
only the veteran's service medical records.  Consequently, 
the Board considers the opinions of the VA clinician and Dr. 
Awerbuch to be less-informed.  

Second, the VA clinician and Dr. Awerbuch failed to provide 
an explanation to support their opinions.  On the other hand, 
the June 2006 VA examiner provided supporting rationale and 
pointed to pertinent medical evidence in the claims folder.  
In this regard, the June 2006 VA examiner noted that during 
service, the veteran sustained a soft-tissue injury to his 
lateral, left lower back, just above the illiac crest, as 
evidenced by a residual scar from a laceration that occurred 
at the time of the injury.  The examiner concluded that the 
in-service back injury was acute in nature and had resolved 
with treatment prior to his discharge.  The examiner 
explained that the mechanism of the injury (struck by a small 
object) and the location of the injury noted at the time of 
treatment would not likely have resulted in a fracture of the 
spine.  Thus, the VA examiner concluded that it is not likely 
that the in-service injury located on the left lower back 
could have caused the fractures noted by Dr. Awerbuch and by 
x-ray examination.  The examiner further noted that the 
veteran's multiple post-service injuries to his back in 1999 
and 2000/2001 would have produced enough force to cause the 
fractures that has been previously noted.

Third, the Board notes that the VA clinician's September 2001 
opinion was based on the veteran's own account of his in-
service injury.  During the September 2001 visit, the veteran 
reported being struck in the back by a large object, however, 
as noted above, his service medical records reflect that he 
was struck in the back by a small object.  Since the VA 
clinician's opinion was based on the veteran's 
unsubstantiated reported history, the probative value of his 
medical opinion is significantly lessened to the extent it is 
based on an inaccurate factual premise.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).

The Board acknowledges the veteran's assertion to the effect 
that his current low back disability is related to his period 
of military service.  However, as noted above, the veteran, 
as a layperson, is not competent to determine the etiology of 
a medical disability.  See Grottveit, Espiritu, supra.  

For these reasons, the Board finds that the injury to the 
left lower back in service was acute and transitory, and the 
veteran's current low back disability was not shown until 
many years after service and is not related to his period of 
military service.  Accordingly, the Board concludes that a 
chronic low back disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred therein.  The Board has considered the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, it is inapplicable in the 
instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, 
supra.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a chronic low back 
disability is denied.
 


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


